t c memo united_states tax_court ronald e davis petitioner v commissioner of internal revenue respondent docket no 17419-16l filed date ronald e davis pro_se britton g wilson for respondent memorandum findings_of_fact and opinion marvel judge petitioner seeks review pursuant to sec_6330 of respondent’s determination to sustain a proposed collection action by levy relating 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure to petitioner’s unpaid federal_income_tax liability for the taxable_year the issues for decision are whether respondent properly assessed the tax_liability underlying the proposed levy and whether the internal_revenue_service irs appeals_office abused its discretion in sustaining the proposed levy findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in kansas when he petitioned this court petitioner worked as a skilled technician in the electrical industry until his retirement in petitioner has not filed tax returns for taxable years through and including the tax_year at issue here petitioner’s most recently filed income_tax return before was his tax_return for which respondent’s integrated data retrieval system idrs indicates he filed in 2the commissioner implemented the idrs to electronically provide the most current taxpayer information to employees see internal_revenue_manual irm pt a and b date employees access information in idrs by entering the command_code for the specific information sought 3command code enmod returns various sections of data the first of which is the established entity data eed section see irm pt a date the irm identifies the first field in line of the eed section as the year of the most recent return and the second field in line as the date the last return posted see irm exh date because petitioner failed to file a return for the taxable_year respondent prepared a substitute for return sfr pursuant to sec_6020 on date respondent mailed a notice_of_deficiency to petitioner based on the sfr in the notice_of_deficiency for respondent determined a deficiency of dollar_figure plus additions to tax for failure_to_file and failure to pay under sec_6651 and respectively respondent mailed the notice_of_deficiency to w st bucyrus ks bucyrus address petitioner’s last_known_address in respondent’s records the united_states postal service usps returned the notice_of_deficiency to respondent as undeliverable petitioner did not receive a copy of the notice_of_deficiency until his sec_6330 hearing respondent ascertained petitioner’s last_known_address using idrs the idrs last_known_address transcript lists the name s and address es associated with petitioner including the bucyrus address which was listed twice the 4because petitioner’s most recently filed return was filed for the tax_year we infer and find that petitioner’s tax_return showed the bucyrus address 5the last_known_address transcript is the output of the finds command_code which returns matching name s and address es for a given social_security_number see irm pt date the irs used this command to verify that the notice_of_deficiency was mailed to petitioner’s last_known_address bucyrus address first appears on the transcript in as w bucyrus ks the transcript shows a modification to the bucyrus address in which added st to the street address w 231st bucyrus ks finally the transcript shows that in date petitioner’s current mailing address johnson dr mission ks mission address was entered into idrs after waiting the appropriate amount of time after the issuance of the notice_of_deficiency respondent timely assessed the tax_deficiency for on date on date respondent mailed to petitioner at the mission address a notice_of_intent_to_levy in an effort to collect the unpaid liability 6although the last_known_address transcript does not identify the code at the end of each entry as representing a date the settlement officer’s notes identified the first four digits of that code as representing the year in which the address became effective 7petitioner testified that his line of work caused him to move frequently as he changed jobsites to avoid frequent address changes petitioner opted to receive mail at a rented private mailbox at the mission address which is a united parcel service neighborhood store although petitioner testified that he never lived at the bucyrus address he also testified that he had relatives who lived in bucyrus kansas on date petitioner filed a timely form request for a collection_due_process or equivalent_hearing with the irs appeals_office in his request petitioner disagreed with the proposed levy on grounds that he had filed a timely return and paid all or part of his taxes petitioner’s case was assigned to settlement officer so valerie chavez in the irs appeals_office so chavez reviewed the administrative file and confirmed that petitioner’s tax_liability for had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date so chavez acknowledged receipt of the request for a sec_6330 hearing scheduled a telephone conference for date and asked petitioner to send her hi sec_2012 tax_return petitioner replied by letter dated date in addition to various seemingly irrelevant arguments that could be viewed as frivolous petitioner refused to communicate by telephone requested a face-to-face hearing and demanded the issuance of a notice_of_deficiency in a date reply to petitioner’s letter so chavez again offered audit_reconsideration if petitioner 8respondent deemed petitioner’s original request unprocessable because it failed to include a basis for requesting the hearing petitioner supplemented the request by submitting a new form which respondent treated as an amendment to the original request provided hi sec_2012 tax_return she explained that petitioner had to provide a tax_return in order for her to consider his request for a face-to-face hearing finally she informed petitioner that the hearing would proceed via correspondence and requested that he submit any documents he would like considered petitioner replied on date reiterating his challenge to the sufficiency of the notice_of_deficiency and other meritless arguments because petitioner failed to submit the tax_return for as requested by so chavez the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy action petitioner timely petitioned this court on date although the petition appears to assert various irrelevant and or meritless contentions petitioner is pro_se and we construe his petition liberally see 138_tc_295 see also rule d liberally construed petitioner’s petition contends that the levy is improper on three grounds the tax_assessment underlying the collection action was invalid because respondent failed to send the notice_of_deficiency to petitioner’s last_known_address respondent denied petitioner a face-to-face hearing and petitioner in fact filed the tax_return and paid all or part of the tax opinion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes if the taxpayer fails to pay those taxes within days after notice_and_demand for payment is made see also sec_6671 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy if a taxpayer requests a hearing it must be held before an impartial officer_or_employee of the appeals_office sec_6330 during the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 following the hearing the appeals_office must make a determination as to whether the proposed levy action may proceed in so doing the appeals_office must verify that the secretary met the requirements of applicable law and administrative procedure consider all relevant issues properly raised by the taxpayer and determine whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 if the taxpayer disagrees with the determination of the appeals_office the taxpayer may petition this court for review sec_6330 sec_6330 does not prescribe the standard of review that this court should apply in reviewing the commissioner’s administrative determination in a levy case however we have held that where the validity of a taxpayer’s underlying tax_liability is properly at issue the court will review that determination de novo 114_tc_176 if a determination does not involve the validity of a taxpayer’s underlying liability the court will review that determination for abuse_of_discretion only id pincite an abuse_of_discretion exists when a determination is arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir because we find that petitioner did not receive the notice_of_deficiency for before assessment we will review petitioner’s contentions with regard to his underlying liability de novo see goza v commissioner t c pincite only issues that petitioner properly raised related to his underlying liability are subject_to de novo review we will review all remaining issues under an abuse_of_discretion standard 118_tc_22 applying both de novo and abuse_of_discretion standards to different issues in a sec_6330 proceeding goza v commissioner t c pincite see eg o’brien v commissioner tcmemo_2012_326 at blaga v commissioner tcmemo_2010_170 slip op pincite hickey v commissioner tcmemo_2009_ slip op pincite i challenge to validity of assessment petitioner contends that the tax_assessment underlying the liability is invalid because respondent did not mail him a valid notice_of_deficiency specifically petitioner challenges the validity of the notice_of_deficiency on grounds that respondent failed to mail the notice to his last_known_address a collection action will not be sustained where the underlying liability is premised on an invalid assessment 131_tc_197 supplemented by 136_tc_463 125_tc_14 generally a federal_income_tax deficiency may not be assessed unless the commissioner first mails a notice_of_deficiency to the taxpayer’s last_known_address see sec_6213 sec_6212 hoyle v commissioner t c pincite ordinarily a taxpayer’s last_known_address is the address on the most recently filed and processed tax_return unless the taxpayer provides the irs with clear and concise notification of a different address see sec_301_6212-2 proced admin regs change_of address information provided by the taxpayer to a third party does not constitute clear and concise notification of a different address even if the third party files information returns with the irs that reflect that change id para b see eg blocker v commissioner tcmemo_2005_279 slip op pincite the only exception to this rule inapplicable here is where a taxpayer files a change_of address with the usps and the usps reports it to the irs through the national change_of address database see sec_301 b proced admin regs if a notice_of_deficiency is mailed to a taxpayer’s last_known_address and returned to the irs as undeliverable the notice_of_deficiency is not rendered invalid see 33_f3d_46 10th cir 15_f3d_970 10th cir aff’g tcmemo_1992_328 81_tc_42 nothing in the code or the regulations suggests that the irs is obligated to take additional steps to effectuate delivery if the notice is returned armstrong v commissioner f 3d pincite- quoting 857_f2d_676 aff’g 88_tc_1042 once the notice_of_deficiency is properly mailed the commissioner may assess the tax after waiting the appropriate time id petitioner contends that the bucyrus address where respondent mailed the notice_of_deficiency was not his last_known_address but the bucyrus address was petitioner’s last_known_address as reflected in respondent’s idrs and we find that it was the address shown on petitioner’s last filed and processed tax_return filed in for taxable_year see 91_tc_1019 although petitioner insists he notified respondent of a different address via third-party information returns change_of address information provided to a third party does not constitute clear and concise notification of a different address by a taxpayer to the irs under either our caselaw or the subsequent regulations see mccart v commissioner tcmemo_1992_3 63_tcm_1704 aff’d without published opinion 981_f2d_1247 3d cir white v commissioner tcmemo_1990_528 60_tcm_958 sec_301_6212-2 proced admin regs 9because petitioner’s return was filed before regulations were promulgated defining last_known_address we look to our caselaw at the time in 91_tc_1019 we held a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed return on the basis of the foregoing we conclude that respondent mailed the notice_of_deficiency to petitioner’s last known addressdollar_figure consequently respondent issued a valid notice_of_deficiency and properly assessed the tax liabilitydollar_figure ii review of determination to sustain levy we now address whether the appeals_office abused its discretion in sustaining the proposed levy in reviewing the determination we consider whether 10the doctrine_of official regularity entitles a court to presume that a governmental entity in exercising its official duties followed applicable procedures absent clear evidence to the contrary 272_us_1 the doctrine_of official regularity has been invoked to prove the act of mailing a notice_of_deficiency and the validity of a notice_of_deficiency see eg 530_f2d_781 8th cir invoking the doctrine_of official regularity to prove the validity of a notice_of_deficiency when its existence is not disputed the bucyrus address first appears in respondent’s records in if petitioner’s tax_return had listed any address other than the bucyrus address respondent would have updated petitioner’s last_known_address when processing the return in see abeles v commissioner t c pincite5 because respondent did not process any update to petitioner’s last_known_address in we may presume under the doctrine_of official regularity that petitioner’s last filed return--his return for filed in 1998--showed the bucyrus address petitioner offered no credible_evidence to rebut the presumption 11we reject petitioner’s testimony that he has never lived at the bucyrus address first we are under no obligation to accept uncorroborated and self-serving testimony see 87_tc_74 second petitioner testified that he never received mail at his residence so his residential address is of limited probative value the appeals_office properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues properly raised by petitioner and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the concern that any collection action be no more intrusive than necessary sec_6330 petitioner contends that the appeals_office abused its discretion in denying his request for a face-to-face hearing the regulations however provide that a sec_6330 hearing may but is not required to consist of a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs and we have repeatedly held that neither the statute nor the regulations require a face-to-face hearing and that a hearing conducted by telephone correspondence or document review will suffice see eg 115_tc_329 the appeals_office may refuse a face-to-face hearing when the taxpayer fails to file past due tax returns and or provide financial information see eg lindberg v commissioner tcmemo_2010_67 slip op pincite sec_301_6330-1 q a-d8 proced admin regs so chavez offered to consider petitioner’s request for a face-to-face hearing if he filed hi sec_2012 tax_return petitioner failed to provide so chavez with the required tax_return for consequently we find no abuse_of_discretion in so chavez’s refusal to grant petitioner a face-to-face hearing petitioner contends that he timely filed the return and paid all or part of the tax shown on that return but he offered no evidence other than his unsupported testimony to prove the contention we are not required to accept self-serving testimony that is uncorroborated by persuasive evidence see 87_tc_74 because petitioner failed to submit any credible_evidence in support of his contention we find he failed to carry his burden of proving that the appeals_office abused its discretion in finding that he failed to file a tax_return for as discussed above so chavez duly verified that all legal and procedural requirements were met including that respondent issued a valid notice_of_deficiency and made a timely assessment petitioner did not advance any argument that the collection action was more intrusive than necessary because the appeals_office did not abuse its discretion in sustaining the proposed levy we sustain the determination to proceed with collection by levy any contentions we have not addressed are irrelevant moot or meritlessdollar_figure to reflect the foregoing decision will be entered for respondent 12petitioner purported to raise issues related to violations of the taxpayer_bill_of_rights the irm and even the constitution among other authorities it does not appear however that petitioner properly raised these issues and we do not address them
